RECOMMENDED FOR PUBLICATION
                                Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 20a0291p.06

                   UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



 ANTHONY HART,                                               ┐
                                    Plaintiff-Appellee,      │
                                                             │
       v.                                                    │
                                                             │
 HILLSDALE COUNTY, MICHIGAN, KWINN LEVA,                      >        Nos. 18-1305/1307
                                                             │
 TIMOTHY PARKER, and CHRISTINE WAHTOLA                       │
 (18-1305); CITY OF HILLSDALE, SHELBY RATHBUN,               │
 and TODD HOLTZ (18-1307),                                   │
                           Defendants-Appellants.            │
                                                             ┘

  Appeal from the United States District Court for the Eastern District of Michigan at Detroit.
                No. 2:16-cv-10253—Denise Page Hood, Chief District Judge.

                                      Argued: May 7, 2019

                            Decided and Filed: September 3, 2020

            Before: COLE, Chief Judge; STRANCH and READLER, Circuit Judges.

                                      _________________

                                            COUNSEL

ARGUED: Marcelyn A. Stepanski, ROSATI, SCHULTZ & JOPPICH, P.C., Farmington Hills,
Michigan, for Appellants in 18-1305. Roger A. Smith, VANDEVEER GARZIA, P.C., Troy,
Michigan, for Appellants in 18-1307. William H. Goodman, GOODMAN, HURWITZ
& JAMES, P.C., Detroit, Michigan, for Appellee. ON BRIEF: Marcelyn A. Stepanski,
ROSATI, SCHULTZ & JOPPICH, P.C., Farmington Hills, Michigan, for Appellants in 18-1305.
Roger A. Smith, Beth A. Andrews, VANDEVEER GARZIA, P.C., Troy, Michigan, for
Appellants in 18-1307. William H. Goodman, Huwaida Arraf, Julie H. Hurwitz, GOODMAN,
HURWITZ & JAMES, P.C., Detroit, Michigan, Steven T. Budaj, STEVEN T. BUDAJ, P.C.,
Detroit, Michigan, for Appellee.

    STRANCH, J., delivered the opinion of the court in which COLE, C.J., joined.
READLER, J. (pp. 24–37), delivered a separate dissenting opinion.
 Nos. 18-1305/1307               Hart v. Hillsdale Cty., Mich., et al.                     Page 2


                                       _________________

                                            OPINION
                                       _________________

       JANE B. STRANCH, Circuit Judge. In 2011, Michigan narrowed the crimes covered by
the Sex Offender Registration Act (SORA) making Anthony Hart no longer a “sex offender.”
Defendants required him to continue registering as one, and he did. In July 2013, he registered
an incorrect address and, in January 2014, failed to update his address. Defendants arrested Hart
each time, using warrant requests incorrectly representing that he was required to register under
SORA. The first time, Hart spent the night in jail; the second time, he served 19 months in
prison. When prison officials finally realized the mistake, they released Hart and his convictions
were vacated. Hart then sued for false arrest, malicious prosecution, and defamation. Five
Defendants, employees of the city police and county sheriff’s departments, moved to dismiss the
suit based on qualified immunity. The district court denied the motion and, for the reasons
explained below, we AFFIRM IN PART and REVERSE IN PART.

                                       I. BACKGROUND

       A. Sex Offender Registration

       Michigan’s SORA labels as sex offenders certain categories of criminal defendants. That
designation is not appealable and sometimes applies “to those whose offenses would not
ordinarily be considered sex offenses.” Does #1–5 v. Snyder, 834 F.3d 696, 703 (6th Cir. 2016)
(citing the example of a defendant’s non-sexual kidnapping offense). The Act mandates that all
sex offenders register with government officials; the length of time depends on the severity of
the underlying offense: 15 years for a Tier I offender, 25 years for Tier II, and life for Tier III.
See Mich. Comp. Laws § 28.725(10)–(12).

       During that period, registrants are subject to significant conditions, such as a prohibition
on living, working, or “loitering” within 1,000 feet of school property. See id. §§ 28.733(f),
28.734(1), 28.735(1). They must report in person to a law enforcement office “whenever they
change residences, change employment, enroll (or unenroll) as a student, change their name,
register a new email address or other ‘internet identifier,’ wish to travel for more than seven
 Nos. 18-1305/1307                Hart v. Hillsdale Cty., Mich., et al.                     Page 3


days, or buy or begin to use a vehicle (or cease to own or use a vehicle).” Snyder, 834 F.3d at
698 (citing Mich. Comp. Laws §§ 28.722(g), 725(1)).

       The information from those periodic reports is compiled into two databases, one freely
accessible online. There, any member of the public may view the registrant’s photograph, name,
birthday, address, employer, school, license plate number, and offense of conviction. See Mich.
Comp. Laws § 28.728(2). The private law enforcement database adds the registrant’s social
security number, telephone numbers, email addresses, driver’s license number, professional
licenses, fingerprints, and complete criminal history. See id. § 28.728(1).

       SORA distributes responsibilities related to registrations and the databases among
different law enforcement agencies. The registrant reports in person to the local “registering
authority.” See id. § 28.725(1). For a registrant who lives in Michigan, the registering authority
is “the local law enforcement agency or sheriff’s office having jurisdiction over the individual’s
residence, place of employment, or institution of higher learning.” Id. § 28.722(n). Registering
authorities may designate a point person—a “registration official”—to receive and process the
in-person reports. The registration official transmits the gathered information to the Michigan
State Police (MSP), which maintains both the law enforcement database and the public website.
Id. § 28.727(1), 28.728(1)–(2); see also id. § 28.722(d).            As part of its maintenance
responsibility, the MSP removes registrants from both databases if it “determines that an
individual has completed his or her registration period, including a registration period reduced by
law under [the 2011 SORA amendments], or that he or she otherwise is no longer required to
register.” Id. § 28.728(9).

       If an offender fails to comply with SORA’s registration requirements—for example, by
missing a periodic check-in or failing to update a changed address—the MSP is required to
“notify all registering authorities as provided in [§ 28.728a] and initiate enforcement action as set
forth in that section.” Id. § 28.725a. The cross-referenced subsection, however, makes clear that
the registering authorities need not wait for such notification:

       If an individual fails to register or to update his or her registration information as
       required under this act, the local law enforcement agency, sheriff’s office, or
       department post responsible for registering the individual or for verifying and
 Nos. 18-1305/1307                Hart v. Hillsdale Cty., Mich., et al.                        Page 4


       updating his or her registration information shall do all of the following
       immediately after the date the individual was required to register or to update his
       or her registration information:
           (a) Determine whether the individual has absconded or is otherwise
               unlocatable.
           (b) If the registering authority was notified by a registration jurisdiction that
               the individual was to appear in order to register or update his or her
               registration information in the jurisdiction of the registering authority,
               notify the department in a manner prescribed by the department that the
               individual failed to appear as required.
           (c) Revise the information in the registry to reflect that the individual has
               absconded or is otherwise unlocatable.
           (d) Seek a warrant for the individual’s arrest if the legal requirements for
               obtaining a warrant are satisfied.
           (e) Enter the individual into the national crime information center wanted
               person file if the requirements for entering information into that file are
               met.

Id. § 28.728a(1) (emphasis added); see also id. § 28.722(g) (defining “immediately” as “within 3
business days”).

       Willful violation of SORA’s registration requirements is a felony.              Id. § 28.729(1).
A first offense is punishable by up to four years’ imprisonment and a $2,000 fine; by the third
offense, potential sanctions increase to ten years and $10,000. Id.

       In 2011, the Michigan legislature amended SORA, changing the definition of
“convicted.” See 2011 Mich. Pub. Acts 17. Under the new definition, an individual who was
tried as a juvenile was “convicted” only if “[t]he individual was 14 years of age or older at the
time of the offense” and was classified as a “tier III offender.”             Mich. Comp. Laws
§ 28.722(b)(iii). Because individuals are only “offenders” under the Act if they have been
“convicted” of violating certain statutes, see id. § 28.722(r)–(w), this new definition removed the
sex offender mantle from juvenile offenders convicted of tier I or tier II offenses.
 Nos. 18-1305/1307                      Hart v. Hillsdale Cty., Mich., et al.                                 Page 5


         Hart, a registered sex offender for many years, was one such former juvenile offender.1
Because he had been designated a tier II offender after his juvenile court hearing, he should have
been removed from the databases following the 2011 amendments. Hart was never notified that
he was no longer required to register and should have been removed from the registry, so he
continued to report to his local registering authority.

         Hart alleges that in March 2012 Defendant Christine Wahtola (a registration official at
the county sheriff’s department) told him that he was required to register. He did so and,
because he was homeless, reported a series of temporary addresses over the next year. In July
2013, he changed his address again, reporting that he was living in a treehouse in the backyard of
79 Budlong Street. Defendant Kwinn Leva (another county registration official) told Defendant
Lieutenant Timothy Parker about the change. Parker went to the address; Hart was not there.
When Parker located Hart, Hart explained that he was living behind the house across the street,
number 76. Parker arrested Hart for violating SORA, took him to the county jail, and then
applied for and received an arrest warrant. Hart spent the night in jail. A month later, on the
advice of his attorney, Hart pleaded no contest to the SORA violation, was found guilty, and was
assessed a $325 fine.

         In December 2013, Leva registered Hart again. The next month, Parker told Defendants
Shelby Rathbun and Todd Holtz that Hart had failed to verify his address; they then tried to
locate Hart. Hart, upon learning about their attempts, voluntarily appeared at the sheriff’s office
and was arrested. On January 24, 2014, after Hart was in jail, Rathbun requested an arrest
warrant. On February 10, Defendant Marci Kelley sent Rathbun a copy of Hart’s certified sex
offender registration record. A few weeks later, again on the advice of counsel, Hart pleaded
guilty to the charged SORA violation. He was sentenced to 16 to 24 months’ imprisonment and
ordered to pay $1,027.



         1In this recitation of the facts, we accept as true the facts alleged in Hart’s complaint. See Bassett v. NCAA,
528 F.3d 426, 430 (6th Cir. 2008). We also consider “exhibits attached to defendant’s motion to dismiss so long as
they are referred to in the Complaint and are central to the claims contained therein.” Id. Certain documents
produced by Defendants, including the Certified Record transmitted by the MSP, and Defendants’ warrant requests,
fall within this rule. We do not rely on exhibits containing Defendants’ subjective descriptions of events (for
example, officers’ incident reports) unless Hart asks us to do so.
 Nos. 18-1305/1307                     Hart v. Hillsdale Cty., Mich., et al.                                Page 6


         After Hart had served 19 months of that sentence, an official at the Michigan Department
of Corrections realized the error and notified the MSP. Kelley confirmed that, in light of the
2011 amendments, Hart had not been required to register at the time of either conviction. Hart
was released from prison in August 2015, and both of his convictions were vacated.

         B. Procedural History

         Hart filed suit under 42 U.S.C. § 1983, alleging violations of the Fourth and Fourteenth
Amendments. Four groups of defendants are relevant to the present appeal: (1) Wahtola, Leva,
and Parker, who work for the county sheriff’s department (the County Defendants); (2) Rathbun
and Holtz, who work for the city police department (the City Defendants); (3) Kelley and
Melissa Marinoff, who work for the MSP (the State Defendants); and (4) Hillsdale County and
the City of Hillsdale (the Municipal Defendants).2

         Early in the proceedings, the district court granted the State Defendants’ motion to
dismiss, reasoning that the MSP employees were not personally involved in arresting or
prosecuting Hart and that Hart had not identified deliberate falsehoods or reckless disregard for
the truth on their part. The case proceeded against the City, County, and Municipal Defendants.
The City and County Defendants moved for qualified immunity on the basis that they relied on
the dismissed State Defendants to provide accurate information in the databases. The district
court denied the motions, reasoning that Hart had alleged deliberate or reckless falsehoods by the
City and County Defendants and that his right to be free from arrest and prosecution in the
absence of probable cause was clearly established. The court also concluded that Hart had
adequately alleged a failure to train claim against the Municipal Defendants. The City, County,
and Municipal Defendants timely filed notices of appeal. The district court then granted Hart’s
motion to reconsider the dismissal of the State Defendants. The State Defendants did not appeal.




         2Hart  also sued Watch Systems, LLC, the contractor that provides and maintains software for the SORA
database; his defense attorney; and the attorney’s firm. The parties stipulated to dismissal of the claims against the
attorney and firm. Proceedings against Watch Systems are ongoing in the district court.
 Nos. 18-1305/1307                Hart v. Hillsdale Cty., Mich., et al.                       Page 7


                                          II. ANALYSIS

       We review de novo a district court’s denial of a motion to dismiss invoking qualified
immunity. Coley v. Lucas County, 799 F.3d 530, 536 (6th Cir. 2015). Although orders denying
motions to dismiss are generally not “final decisions” reviewable under 28 U.S.C. § 1291, we
recognize an exception for orders denying qualified immunity. See Mitchell v. Forsyth, 472 U.S.
511, 530 (1985). “[T]his exception is a narrow one. A denial of a claim of qualified immunity is
immediately appealable only if the appeal is premised not on a factual dispute, but rather on
‘neat abstract issues of law.’” Phillips v. Roane Cty., 534 F.3d 531, 538 (6th Cir. 2008) (quoting
Johnson v. Jones, 515 U.S. 304, 317 (1995)).

       As we have repeatedly cautioned, “it is generally inappropriate for a district court to grant
a 12(b)(6) motion to dismiss on the basis of qualified immunity.              Although an officer’s
‘entitlement to qualified immunity is a threshold question to be resolved at the earliest possible
point,’ that point is usually summary judgment and not dismissal under Rule 12.” Wesley v.
Campbell, 779 F.3d 421, 433–34 (6th Cir. 2015) (brackets and citation omitted) (quoting
Vakilian v. Shaw, 335 F.3d 509, 516 (6th Cir. 2003)); see also Guertin v. Michigan, 912 F.3d
907, 917 (6th Cir. 2019); Courtright v. City of Battle Creek, 839 F.3d 513, 518 (6th Cir. 2016).
“[I]t is often perilous to resolve a Rule 12(b)(6) motion on qualified immunity grounds” because
development of the factual record is frequently necessary to decide whether the official’s actions
violated clearly established law. Singleton v. Kentucky, 843 F.3d 238, 242 (6th Cir. 2016).

       To defeat a claim of qualified immunity, the plaintiff must show that the official’s
conduct (1) violated a constitutional right that (2) was clearly established. See Cahoo v. SAS
Analytics Inc., 912 F.3d 887, 897 (6th Cir. 2019). As with any other motion to dismiss, we
perform this analysis while accepting the plaintiff’s factual allegations as true and drawing all
reasonable inferences in his favor. See Courtright, 839 F.3d at 518. We ask only whether,
“reading the complaint in the light most favorable to the plaintiff, it is plausible that an official’s
acts violated the plaintiff’s clearly established constitutional right.” Cahoo, 912 F.3d at 899
(quoting Courtright, 839 F.3d at 518). “The plausibility standard is not akin to a ‘probability
requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
 Nos. 18-1305/1307               Hart v. Hillsdale Cty., Mich., et al.                     Page 8


       A. False Arrest

       We begin with Hart’s false arrest claim against the City and County Defendants. “A false
arrest claim under federal law requires a plaintiff to prove that the arresting officer lacked
probable cause to arrest the plaintiff.” Sykes v. Anderson, 625 F.3d 294, 305 (6th Cir. 2010)
(quoting Voyticky v. Vill. of Timberlake, 412 F.3d 669, 677 (6th Cir. 2005)). If the arrest is made
pursuant to a facially valid warrant, liability is proper only if the defendant “‘knowingly and
deliberately, or with a reckless disregard for the truth, made false statements or omissions that
created a falsehood’ and ‘such statements or omissions were material, or necessary, to
the finding of probable cause.’” Id. (brackets omitted) (quoting Wilson v. Russo, 212 F.3d 781,
786–87 (3d Cir. 2000)).

       Hart does not dispute that Parker and Rathbun applied for and received facially valid
warrants for his two arrests and does not challenge the timing of the applications. He argues
that, under Sykes, the warrant requests include material false statements and omissions. Hart
alleges that the first time he was arrested, Parker submitted a warrant request asserting that Hart
“was required to register as a sex offender and failed to appropriately do so.” The one-page
warrant request in the record does not include this statement but does request a felony charge for
a sex offender registry violation. The second time Hart was arrested, Rathbun and Holtz
allegedly submitted a request asserting that Hart “fail[ed] to comply with reporting duties” and
“fail[ed] to comply with [the] registration act.” Once again, the one-page request—submitted by
Rathbun only—does not include this statement but does request felony charges under SORA.

       The only reasonable inference to be drawn from these requests for SORA charges is that
Hart was an “offender” subject to SORA’s requirements. He was not—a material fact that was
omitted from both warrant requests.      If the officers had revealed that Hart was under no
obligation to register, there would have been no basis to charge him with violating an
inapplicable statute and no probable cause. See Sykes, 625 F.3d at 305 (“If the affidavit contains
false statements or material omissions, we set aside the statements and include the information
 Nos. 18-1305/1307                      Hart v. Hillsdale Cty., Mich., et al.                                 Page 9


omitted in order to determine whether the affidavit is still sufficient to establish probable
cause.”).3

                  1. Deliberate or Reckless Conduct

         We therefore must determine whether Hart has plausibly alleged that the misstatements
or omissions were made “knowingly and deliberately, or with a reckless disregard for the truth.”
Id. (citation omitted). In assessing the Defendants’ degree of fault, we note that our court is
rarely the appropriate forum in which to resolve factual disputes regarding intent—especially on
a motion to dismiss.          See United States v. Bonds, 12 F.3d 540, 568–69 (6th Cir. 1993)
(“We review for clear error the conclusions of the district court as to reckless disregard for the
truth and intent to deceive, since these are issues of fact that reflect the affiant’s credibility.”).

         First, we consider the possibility of deliberate action.                   But Hart’s only allegations
regarding deliberate or intentional behavior are the bare assertions that Defendants behaved
deliberately. We are not required to accept these unadorned legal conclusions as true. See Iqbal,
556 U.S. at 679; see also Mills v. Barnard, 869 F.3d 473, 481 (6th Cir. 2017) (“To be sure, the
plain statement that Jenkins ‘intentionally, maliciously, or with reckless disregard’ subjected
Mills to malicious prosecution is insufficient standing on its own.” (brackets and ellipsis
omitted)). In the absence of factual allegations creating an inference that one or more of the
Defendants knew Hart was not required to register and ignored that fact, Hart has not plausibly
alleged deliberate misconduct.

         We also consider the possibility, urged by Defendants, that their behavior was objectively
reasonable. In a case involving an ambiguously worded statute that had never been construed by

         3The   Dissent’s reliance on the unpublished case Sinclair v. Lauderdale County, 652 F. App’x 429 (6th Cir.
2016), is misplaced. Though both cases involved inapplicable state statutes, the Sinclair court found probable cause
to arrest the plaintiff despite the sheriff’s reliance on both a mistake of fact and a mistake of law “[g]iven the other
probative evidence carrying the full weight of legal authority.” Id. at 435. We determined that a “Consent Order,
signed by the circuit judge,” authorized the “escape” charge and the program’s letter established “the triggering
event in the Consent Order.” Id. The dissent incorrectly concludes that Ms. Sinclair was not subject to the Consent
Order—the Order “explicitly mandated” her responsibility for her son’s transportation, id. at 437—so it is true that
no comparable authority is present in this case. This record contains no consent order judicially authorizing a
legally enforceable agreement of the parties or other authority that would support a finding of probable cause that
Hart was breaking the law or show that the officers made a comparable, reasonable mistake of law. The officers
relied solely on the database, and the law is clear that Hart was no longer required to register as a sex offender and
thus was not breaking the law.
 Nos. 18-1305/1307                Hart v. Hillsdale Cty., Mich., et al.                     Page 10


the state’s higher courts, the Supreme Court instructed that an officer’s reasonable mistake of
law entitled him to qualified immunity. See Heien v. North Carolina, 574 U.S. 54, 68 (2014).
But, the Court cautioned, this rule “does not discourage officers from learning the law” because
“[t]he Fourth Amendment tolerates only reasonable mistakes, and those mistakes—whether of
fact or of law—must be objectively reasonable.” Id. at 66. No objectively reasonable reading of
SORA includes Hart within its scope. SORA is long, but it is perfectly clear. Juvenile offenders
are required to register only if two requirements are met: “[t]he individual was 14 years of age
or older at the time of the offense” and he was categorized as a “tier III offender.” Mich. Comp.
Laws § 28.722(b)(iii). There is no objectively reasonable argument that Hart, a tier II juvenile
offender, is covered by this language.

       We turn to recklessness. Officers’ misrepresentations cannot support a § 1983 claim
when they exhibit only “negligence or perhaps a lack of attention to detail.”            Newman v.
Township of Hamburg, 773 F.3d 769, 772 (6th Cir. 2014). Our caselaw provides instructive
examples of the distinction between negligence and recklessness.           For example, when two
officers had different recollections about an interview (one “remember[ed] Masters being more
specific, giving a 5:00 p.m. approximation,” and the other “remember[ed] him being more
vague”), relying on the memory of just one officer demonstrated “at worst” negligence. See id.
On the other hand, omitting evidence casting doubt on the accusations of a lone child witness
“demonstrate[s] ‘deliberateness’ or a ‘reckless disregard for the truth,’ given that any reasonable
officer would have recognized the importance of [the child’s] reliability on the question of
probable cause.” Wesley, 779 F.3d at 433 (brackets omitted). As a middle ground, where the
police obtained a warrant to search a house that only partially matched an informant’s
description, we held that “[i]t is up to a jury, not a judge, to decide whether [certain architectural
details] are such salient features that they would make it less than reckless to select the house
that exhibited them.” Hill v. McIntyre, 884 F.2d 271, 276 (6th Cir. 1989).

       In this case, the City and County Defendants argue that they could not have been reckless
because they were entitled to rely on the MSP and the database the MSP maintained. In
analyzing this argument, we draw all reasonable inferences in favor of Hart and against the City
and County Defendants. For ongoing proceedings against the State Defendants, the district court
 Nos. 18-1305/1307              Hart v. Hillsdale Cty., Mich., et al.                   Page 11


may draw different inferences as warranted, leaving the fact finder to decide which inferences
are correct. The Supreme Court clarified decades ago that one law enforcement agency may rely
on another agency’s statement that they have a warrant or “a reasonable suspicion of
involvement with a crime.” United States v. Hensley, 469 U.S. 221, 231 (1985); see also
Whiteley v. Warden, 401 U.S. 560, 568 (1971). But here, there is no indication that an MSP
employee prompted this arrest by telling one of the City or County Defendants that Hart was
subject to SORA and had violated its registration requirements. The only MSP communication
referenced in the complaint is the transmittal of Hart’s Certified Record on February 10, 2014.
The City and County Defendants could not have relied on that to arrest Hart because the arrests
had already taken place on January 23, and six months before that, in July 2013. There is no
basis to conclude, at this stage of the proceedings, that the City and County Defendants were
relying on MSP’s affirmative representations.

       Instead, the officers paint Hart’s continued inclusion in the databases as an indirect
representation by the MSP. SORA requires the MSP to remove a registrant from the law
enforcement database “[i]f the [MSP] determines that [the] individual has completed his or her
registration period, including a registration period reduced by law under [the 2011 amendments
to SORA].” Mich. Comp. Laws § 28.728(9). In light of this statutory responsibility, the City
and County Defendants argue that their actions in reliance on the database could not have been
reckless.

       At the motion to dismiss stage, we may not draw that inference against Hart unless it is
the only plausible conclusion that can be reached on these facts. See Iqbal, 556 U.S. at 682.
Three considerations counsel against that result here. First, the complaint does not describe how
(or, indeed, whether) the MSP complies with its statutory duty to maintain an accurate database.
At this stage, we cannot assume that legal requirements were satisfied merely because they exist,
and we do not know what the City and County Defendants knew at the time they relied on the
 Nos. 18-1305/1307                     Hart v. Hillsdale Cty., Mich., et al.                              Page 12


database. Without this factual background, we cannot decide as a matter of law whether an
officer was reckless to rely on the database without independently verifying its results.4

        Second, SORA excuses anyone who “is homeless or otherwise lacks a fixed or temporary
residence,” from the duty to register an exact address.                    Mich. Comp. Laws § 28.722(p).
A homeless registrant need only provide to the authorities “the village, city, or township where
the person spends a majority of his or her time.” Id. Hart was “effectively homeless” at the time
of his July 2013 arrest, living in a treehouse in a backyard. And during the period before the
second arrest, he bounced back and forth among six different addresses in Hillsdale, in addition
to a stint with no address at all. Because the authorities apparently always knew “the village,
city, or township” where Hart lived (Hillsdale), see id., a reasonable officer might plausibly have
concluded that Hart was homeless and so had not violated SORA, despite his inclusion in the
database.

        Third, Michigan law does not seem to permit unconsidered reliance on the database. The
provision of SORA giving local law enforcement the authority to enforce the Act comes with a
caveat: the local agency is charged with “[s]eek[ing] a warrant for the individual’s arrest if the
legal requirements for obtaining a warrant are satisfied.” Mich. Comp. Laws § 28.728a(1)(d)
(emphasis added). This cautionary language has meaning, and we may not fail to “give effect to
every word, phrase, and clause in a statute.” State Farm Fire & Cas. Co. v. Old Republic Ins.
Co., 644 N.W.2d 715, 717 (Mich. 2002). Thus, SORA contemplates an independent obligation
on the part of enforcing officers to check for satisfaction of SORA’s requirements prior to arrest.

        Defendants submit, however, that even a diligent check would not have caught this
mistake because the Certified Record incorrectly lists Hart’s conviction type as “Michigan
Adult,” showing the 2011 amendments for juvenile offenses to be inapplicable. But once again,


        4As    the Dissent points out, and Hart’s counsel conceded at argument, Hart does not allege that there was a
history of errors by the MSP to maintain the database or that the database was commonly known to be inaccurate.
As our case law makes clear, however, “[a] complaint need not set down in detail all the particularities of a
plaintiff’s claim against the defendant.” Dunn v. State of Tenn., 697 F.2d 121, 125 (6th Cir. 1982). There is no
dispute that Hart alleges a claim for false arrest, a claim that legally may depend on whether the actions of the
officers were reckless. What the officers knew or were aware of regarding the database is relevant to the issue of
recklessness, and at this stage, unknown. The dissent is incorrect in concluding that recognition of the legal
components of a claim pled constitutes rewriting the complaint.
 Nos. 18-1305/1307                     Hart v. Hillsdale Cty., Mich., et al.                              Page 13


reaching that conclusion requires drawing inferences that are neither grounded in Hart’s
complaint nor favorable to him. We do not know what the officers knew about the database or
mistakes in it that might affect the need for external confirmation of its results to avoid
recklessness. Indeed, Hart’s own record contains at least three mistakes: in addition to listing
his conviction as an adult matter, his date of conviction is blank, in violation of Mich. Comp.
Laws § 28.728(1)(w), and his registration end date (in 2054) is decades beyond the 25-year
period appropriate for a tier II offender, see id. § 28.725(11). We do not even know whether the
information we see in the Certified Record is the same information that would have appeared
when an officer looked Hart up in the database at the time of his two arrests.

        Taking the facts in the light most favorable to Hart, a reasonable officer could not believe
that Hart was subject to SORA’s requirements based solely on his inclusion in the database.
That reasonable officer, aware that the database can contain erroneous registrations and seeing
apparent mistakes in Hart’s record, would have followed the statutory directive to determine
whether “the legal requirements for obtaining a warrant [were] satisfied,” id. § 28.728a(1)(d),
including whether Hart’s failure to register was excused by his homelessness. The City and
County Defendants did not do so, even though they had both the time and all the necessary
information available.

        Because “any reasonable officer would have known that [Hart’s satisfaction of SORA’s
legal requirements] would be ‘the kind of thing the judge would wish to know,’” Wesley, 779
F.3d at 433 (quoting Peet v. City of Detroit, 502 F.3d 557, 570 n.3 (6th Cir. 2007)), Hart has
plausibly alleged that the Defendants behaved recklessly by incorrectly representing in their
warrant applications that he was subject to SORA’s restrictions. We leave it to the court at
summary judgment or the factfinder at trial to resolve the factual question of whether the steps
Defendants skipped and the problems they overlooked were serious enough to allow an inference
of recklessness. See Hill, 884 F.2d at 276.5


        5We    also note that the Dissent’s reliance on Sinclair is inappropriate because it was decided at the
summary judgment stage, after all the facts and relevant circumstances were explored through discovery. The
Sinclair court made clear that “[t]he probability of criminal activity is assessed under a standard of reasonableness
and is ‘based on an examination of all facts and circumstances within an officer’s knowledge at the time of the
arrest.’” Sinclair, 652 F. App’x at 434 (emphasis in original) (quoting Green v. Throckmorton, 681 F.3d 853, 865
 Nos. 18-1305/1307                      Hart v. Hillsdale Cty., Mich., et al.                               Page 14


                  2. Culpability of Individual Defendants

         We began with these Defendants as a group, but “[e]ach defendant’s liability must be
assessed individually based on his own actions.” Binay v. Bettendorf, 601 F.3d 640, 650 (6th
Cir. 2010). At issue is whether Hart has plausibly alleged unconstitutional conduct by each of
the City and County Defendants.

         We have developed frameworks to analyze policework conducted, as in this case, in
teams. Officers may stop (and arrest) individuals only if certain preconditions are met: “(1) the
officer taking the action must act in objective reliance on the information received; (2) the officer
providing the information must have facts supporting the level of suspicion required; and (3) the
stop must be no more intrusive than would have been permissible for the officer requesting it.”
United States v. Lyons, 687 F.3d 754, 767 (6th Cir. 2012) (citing United States v. Williams,
627 F.3d 247, 252–53 (7th Cir. 2010)). At this stage of the litigation, much of the necessary
information is lacking.

         According to the complaint, Parker (County), Rathbun, and Holtz (both City) bear
responsibility because they conducted the two arrests. All three argue that they relied on the
MSP—but, as noted, they acted without affirmative instruction from the MSP, and their
unexplained reliance on the MSP’s database must at this stage be considered reckless. Rathbun
and Holtz add that they also relied on Parker’s assertion that Hart “had failed to verify his
address.”6 But the Act instructs officers to pursue arrests only “if the legal requirements for
obtaining a warrant are satisfied.” Mich. Comp. Laws § 28.728a. Parker’s statement that Hart
had not verified his address does not itself satisfy those legal requirements; nothing in the
complaint hints that Hart was unaffected by the 2011 amendments or that he was not homeless.
At this stage, we may not assume that Rathbun and Holtz were excused from responsibility for
verifying these critical facts.



(6th Cir. 2012)). At the motion to dismiss stage, we do not know enough about the officers’ knowledge at the time
of Hart’s arrest to determine, as a matter of law, whether the officers were reckless in relying solely on the database.
         6Holtz also argues that he was not involved in Hart’s arrest. We do not consider his assertion at this stage
of the proceedings, as it contradicts the complaint.
 Nos. 18-1305/1307                 Hart v. Hillsdale Cty., Mich., et al.                    Page 15


       This leads us to County Defendants Wahtola and Leva, the two named “registration
officials” under SORA. That title implies a thorough grounding in SORA. It is plausible that
once Wahtola or Leva enters someone into the system, other officers reasonably assume that the
necessary background work has been completed. It is also plausible that Wahtola or Leva, as
registration officials, categorized Hart’s conviction as “Adult,” introducing the error upon which
other officers relied. See Mich. Comp. Laws § 28.727 (explaining the process by which local
registration authorities collect information and forward it to the MSP). Though Wahtola and
Leva are the most removed from the arrests, their position may indicate that they are the ones
who should have “ha[d] facts supporting the level of suspicion required.” Lyons, 687 F.3d at
767.

       Attempting to pull apart the web of reliance at the motion to dismiss stage is impossible.
The district court tried to winnow the pool of responsible defendants early in the proceedings but
ended up reversing its dismissal of the State Defendants because the City and County Defendants
argued that the responsibility lay with them. Winnowing the defendants is not possible until an
evidentiary record is developed.

               3. Clearly Established Law

       Defendants submit that Hart’s false arrest claim nonetheless fails at the second step of the
qualified immunity analysis because “the right at issue was [not] ‘clearly established’ when the
event occurred such that a reasonable officer would have known that his conduct violated it.”
Wesley, 779 F.3d at 428 (quoting Martin v. City of Broadview Heights, 712 F.3d 951, 957 (6th
Cir. 2013)).

       A recent Supreme Court qualified immunity case, decided at summary judgment,
addressed whether officers who observed a raucous party in a home had probable cause to
believe the partygoers were trespassing. See District of Columbia v. Wesby, 138 S. Ct. 577, 585–
86 (2018). Regarding the clearly established prong, the Court emphasized that “[t]he precedent
must be clear enough that every reasonable official would interpret it to establish the particular
rule the plaintiff seeks to apply” and that “the legal principle [must] clearly prohibit the officer’s
conduct in the particular circumstances before him.” Id. at 590. The Court acknowledged that
 Nos. 18-1305/1307               Hart v. Hillsdale Cty., Mich., et al.                    Page 16


“there does not have to be ‘a case directly on point’” and that “there can be the rare ‘obvious
case,’ where the unlawfulness of the officer’s conduct is sufficiently clear even though existing
precedent does not address similar circumstances,” but cautioned that “‘a body of relevant case
law’ is usually necessary to ‘clearly establish the answer’ with respect to probable cause.” Id.
(quoting Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011); Brosseau v. Haugen, 543 U.S. 194, 199
(2004)).

       Turning to the facts of the case before it, the Court explained:

               We start by “defining the circumstances with which the officers were
       confronted.” The officers found a group of people in a house that the neighbors
       had identified as vacant, that appeared to be vacant, and that the partygoers were
       treating as vacant. The group scattered, and some hid, at the sight of law
       enforcement. Their explanations for being at the house were full of holes. The
       source of their claimed invitation admitted that she had no right to be in the house,
       and the owner confirmed that fact.
               Even assuming the officers lacked actual probable cause to arrest the
       partygoers, the officers are entitled to qualified immunity because they
       “reasonably but mistakenly concluded that probable cause was present.”
       Tellingly, neither the panel majority nor the partygoers have identified a single
       precedent—much less a controlling case or robust consensus of cases—finding a
       Fourth Amendment violation “under similar circumstances.” And it should go
       without saying that this is not an “obvious case” where “a body of relevant case
       law” is not needed. The officers were thus entitled to qualified immunity.

Id. at 590–91 (brackets and citations omitted) (quoting Anderson v. Creighton, 483 U.S. 635,
640–41 (1987); White v. Pauly, 137 S. Ct. 548, 552 (2017); Brosseau, 543 U.S. at 199).

       This summary judgment precedent demonstrates why this case cannot be resolved on a
motion to dismiss. The “circumstances with which the officers were confronted” are unknown.
Was the information that appeared when the officers looked Hart up on the dates of the arrests
the same information we now see in his Certified Record? Were the arresting officers relying on
a well-curated database that had been appropriately reviewed after the 2011 amendments, or one
they were aware might contain mistakes? Were the instigating officials trained in SORA’s
intricacies? Should Hart have been excused from registering because he was homeless? Would
a reasonably well-trained officer looking at Hart’s printout immediately notice its mistakes?
 Nos. 18-1305/1307                     Hart v. Hillsdale Cty., Mich., et al.                              Page 17


We do not know, and so we must assume at this stage that these questions are answered in Hart’s
favor.

         It is settled law in this circuit that an officer may not arrest and prosecute based solely on
an unreliable source. Thus, for example, “uncorroborated allegations” by an eyewitness do not
establish probable cause unless the allegations are “reasonably trustworthy.” Wesley, 779 F.3d at
429 (quoting Logsdon v. Hains, 492 F.3d 334, 342 (6th Cir. 2007)). “Put another way, the
presumption of veracity applies only where the witness is ‘someone with respect to whom there
is no apparent reason to question the person’s reliability.’”                  Id. at 430 (quoting Logsdon,
492 F.3d at 343). In this, an eyewitness and a database are no different. If the officers had
reason to question the database’s reliability or if a reasonably well-trained officer would have
caught its error immediately, then it was clearly established that the officers could not rely
exclusively on that database to establish probable cause.

         To the extent the officers argue that they are entitled to qualified immunity because they
were “simply following orders,” we rejected that argument in Bunkley v. City of Detroit,
902 F.3d 552, 562 (6th Cir. 2018). There, as here, the officers who claimed to be following
orders made mistakes of their own. They “assumed that Bunkley and his father were the
Ainsworth shooters, even though neither fit Ainsworth’s description (other than their both being
African-American and Bunkley’s wearing black clothing); they did not investigate the Knox
shooting; and they did not even question Bunkley about the Ainsworth shooting before arresting
him.” Id. at 562. The City and County Defendants here similarly failed to perform any
investigation or ask any questions that could have confirmed whether Hart was required to
register even though, drawing all inferences in Hart’s favor, Defendants were statutorily
mandated to ask those questions, were on notice of the risk of error, and were aware of the
materially different requirements for homeless offenders.7


         7The   Dissent argues that Bunkley is distinguishable because Bunkley’s innocence was “readily apparent,”
whereas Hart’s innocence depended upon “the SOR entries (one of a host of items possessed by the officers)” along
with actions based on other information. (Dissent at 11–13) That argument fails for two reasons. First, Bunkley is
cited for the legal proposition that officers are not entitled to qualified immunity because they were “simply
following orders.” 902 F.3d at 562. More importantly, Bunkley was decided on summary judgment, and affirmed
the district court’s denial of qualified immunity on interlocutory appeal because disputes of material fact remained.
This case is an appeal from denial of a motion to dismiss. Here, we do not know what the officers knew prior to
 Nos. 18-1305/1307                      Hart v. Hillsdale Cty., Mich., et al.                              Page 18


         The Supreme Court has instructed that, in performing Fourth Amendment qualified
immunity analysis, we must confine ourselves to “the situation [the officer] confronted,”
carefully considering the “particular factual context[]” at issue. Wesby, 138 S. Ct. at 590. That
is hard to accomplish at the motion to dismiss stage. “Absent any factual development beyond
the allegations in a complaint, a court cannot fairly tell whether a case is ‘obvious’ or ‘squarely
governed’ by precedent, which prevents us from determining whether the facts of this case
parallel a prior decision or not.” Evans-Marshall v. Bd. of Educ., 428 F.3d 223, 235 (6th Cir.
2005) (Sutton, J., concurring). On the false arrest claims, Hart has plausibly alleged a violation
of his clearly established constitutional rights. Remand for factual development is necessary.

         B. Malicious Prosecution

         The analysis of Hart’s malicious prosecution claim proceeds on a parallel course.
A malicious prosecution claim has four elements:

         (1) “that a criminal prosecution was initiated against the plaintiff and that the
         defendant ‘made, influenced, or participated in the decision to prosecute’”;
         (2) “that there was a lack of probable cause for the criminal prosecution”;
         (3) “that, ‘as a consequence of a legal proceeding,’ the plaintiff suffered a
         ‘deprivation of liberty’ apart from the initial seizure”; and (4) that “the criminal
         proceeding must have been resolved in the plaintiff’s favor.”

Mills, 869 F.3d at 480 (alterations and brackets omitted) (quoting Sykes, 625 F.3d at 308–09).
And while a showing of malice is unnecessary, the defendant’s conduct “must be marked by
some kind of blameworthiness, something beyond mere negligence or innocent mistake.”
Johnson v. Moseley, 790 F.3d 649, 655 (6th Cir. 2015). Recklessness meets this standard. Id.

         The third and fourth elements are not in dispute. The first time Hart was arrested, he was
jailed overnight; the second time, he was imprisoned for 19 months. Both convictions were
eventually vacated.

         Turning to the second element, the probable cause for the prosecution depended on the
incorrect belief that Hart was obligated to register under SORA. As with the false arrest claim,


Hart’s arrest or if they had reason to investigate further before incarcerating him. At the stage of this case, we lack
the necessary factual context to determine whether reliance on the database without more was reckless.
 Nos. 18-1305/1307               Hart v. Hillsdale Cty., Mich., et al.                   Page 19


an officer defending against a malicious prosecution claim cannot “rely on a judicial
determination of probable cause when that determination was premised on an officer’s own
material misrepresentations,” including via “omission of material facts.” Gregory v. City of
Louisville, 444 F.3d 725, 758 (6th Cir. 2006). As discussed above, Defendants represented both
in their communications to one another and in their warrant requests that Hart was required to
register under SORA. Hart’s status was the only basis to prosecute him and so was necessarily
“material to the finding of probable cause.” Id. As explained, Hart has plausibly alleged that
this behavior was reckless.

       The remaining element, participation by the individual defendants, is a question of fact
informed by “[t]he totality of the circumstances.” Sykes, 625 F.3d at 311 n.9. “Whether an
officer influenced or participated in the decision to prosecute hinges on the degree of the
officer’s involvement and the nature of the officer’s actions.” Id. Our attempt to perform this
fact-intensive analysis runs into the limitations discussed above.       It is plausible that the
prosecuting authorities were influenced by the representations and omissions in Parker and
Rathbun’s warrant requests, by Holtz’s apparent ratification of Rathbun’s representations, or by
Wahtola and Leva’s determinations in 2012 and 2013 that SORA covered Hart. These factual
distinctions cannot appropriately be resolved by a motion to dismiss.

       Turning to the second prong of the qualified immunity analysis, “the right to be free of
continued detention without probable cause” has been clearly established in this circuit for
decades. Gregory, 444 F.3d at 749–50. The principles that officers may not establish probable
cause through “fabrication or failure to disclose,” see id. at 750; see also Coffey v. Carroll, 933
F.3d 577, 590 (6th Cir. 2019), or rely on evidence they have reason to believe is unreliable,
Wesley, 779 F.3d at 429–30, are likewise clear. A more granular analysis that compares the facts
of this case to our malicious prosecution precedents must wait until the record on the factual
scenario these officers encountered is developed.

       C. Defamation

       Hart’s last constitutional claim against the City and County Defendants is for defamation
in violation of the Fourteenth Amendment. Hart alleges that, by virtue of his wrongful inclusion
 Nos. 18-1305/1307                  Hart v. Hillsdale Cty., Mich., et al.                   Page 20


in the public and law enforcement databases, he was subjected to humiliation, deprivation of
liberty, and loss of employment.

       This constitutional theory is grounded in the Supreme Court’s decision in Paul v. Davis,
424 U.S. 693 (1976), which sets out the so-called “stigma-plus” test. As we have summarized,

       the stigma-plus test is used to analyze a due process claim where the action taken
       by the state injures the plaintiff’s reputation. “The frequently drastic effect of the
       ‘stigma’ which may result from defamation by the government . . . does not
       establish the proposition that reputation alone, apart from some more tangible
       interests such as employment, is either ‘liberty’ or ‘property’ by itself sufficient to
       invoke the procedural due process protection of the Due Process Clause.”
       A successful plaintiff must therefore show that the state’s action both damaged his
       or her reputation (the stigma) and that it “deprived [him or her] of a right
       previously held under state law” (the plus).

Doe v. Mich. Dep’t of State Police, 490 F.3d 491, 501–02 (6th Cir. 2007) (alterations in original)
(quoting Paul, 424 U.S. at 701, 708). The Supreme Court later clarified that, although the
stigma-plus test describes a species of constitutional injury, the plaintiff must still identify some
process that he is due. See Conn. Dep’t of Pub. Safety v. Doe, 538 U.S. 1, 7 (2003) (“[E]ven
assuming, arguendo, that respondent has been deprived of a liberty interest [under Paul v. Davis,
424 U.S. 693 (1976)], due process does not entitle him to a hearing to establish a fact . . . that is
not material under the Connecticut statute.”); see also Mich. Dep’t of St. Police, 490 F.3d at 502
(“The stigma-plus test is used to determine whether state action violates an individual’s
procedural due process rights.”).

       We begin with the liberty interest. Hart was listed on the sex offender registry even
though, after the 2011 amendments, he was not a covered “offender.” That listing results in
reputational harm: “SORA brands registrants as moral lepers solely on the basis of a prior
conviction.” Snyder, 834 F.3d at 705; see also id. at 705–06 (noting that “sex offenders are . . .
widely feared and disdained by the general public”); Wright v. O’Day, 706 F.3d 769, 773–74
(6th Cir. 2013) (holding that a plaintiff had standing to seek enforcement of a procedural
requirement based solely on the injury of being classified as a child abuser). We have described
the collateral consequences of the listing that “reach[] far beyond the stigma of simply being
 Nos. 18-1305/1307                    Hart v. Hillsdale Cty., Mich., et al.                             Page 21


identified as a sex offender on a public registry,” including “trouble finding a home in which
they can legally live or a job where they can legally work.” Snyder, 834 F.3d at 698.

        These restrictions might not pose a constitutional problem if the underlying
representation to the public—that Hart was a “sex offender” within the meaning of SORA—were
true. See, e.g., Mich. Dep’t of St. Police, 490 F.3d at 501–02. Hart committed a sex offense.
But listing him in the SORA database represented to the public not only that he had committed
that crime but also that he belonged in the category of “sex offenders” who were required to
register. He did not. As noted by our sister circuits, wrongful classification as a sex offender
implicates a constitutionally protected liberty interest under the stigma-plus test. See Burgos
Vega v. Lantz, 596 F.3d 77, 81–82 (2d Cir. 2010) (collecting cases in support of the proposition
that “wrongly classifying an inmate as a sex offender may have a stigmatizing effect which
implicates a constitutional liberty interest”); see also Schepers v. Comm’r, 691 F.3d 909, 914
(7th Cir. 2012); Brown v. Montoya, 662 F.3d 1152, 1169 (10th Cir. 2011).

        But to make out a procedural due process claim, Hart must still identify some procedural
flaw. See Conn. Dep’t of Pub. Safety, 538 U.S. at 7; Mich. Dep’t of St. Police, 490 F.3d at 502.
He argues that he was “never afforded the opportunity to challenge his continued designation as
a registered sex offender after July 1, 2011 when the 2011 amendments to the Michigan SORA
became effective.” Defendants do not respond to this assertion, and the district court made no
findings on the point. Without the benefit of an initial determination by the district court or any
developed argument on appeal, we are unable to decide in the first instance whether Hart
received the process he was due or whether his right to that process was clearly established.
Mindful that “we are a court of review, not first view,” United States v. Houston, 792 F.3d 663,
669 (6th Cir. 2015), we leave the issue to the district court and the parties on remand. See
Schepers, 691 F.3d at 917 (declining “to outline in any more detail what sort of process” was
required in light of the flexible and particularistic nature of the due process inquiry).8




        8The    Dissent misconstrues our grappling with this claim as withstanding a motion to dismiss but, as is
made clear in the Opinion, we only remand and afford the district court the opportunity to address the issue in the
first instance.
 Nos. 18-1305/1307                Hart v. Hillsdale Cty., Mich., et al.                    Page 22


       We do note that with Hart’s other constitutional claims, “[e]ach defendant’s liability must
be assessed individually based on his own actions.” Binay, 601 F.3d at 650. Hart’s complaint
alleges that two of the County Defendants—Wahtola and Leva—required him to register,
thereby publishing his (incorrect) status. Hart alleges that the remaining City and County
Defendants—Parker, Rathbun, and Holtz—wrongfully, even recklessly, relied on that
registration. But he does not implicate them in the publication itself.

       On remand, Hart may pursue his defamation claim against Defendants Wahtola and Leva
(and, to the extent found to be warranted, the other defendants who are not parties to this appeal).
We dismiss the defamation claim against Parker, Rathbun, and Holtz.

       D. Municipal Liability

       The Municipal Defendants also appeal the district court’s refusal to dismiss the claims
brought against them pursuant to Monell v. Department of Social Services, 436 U.S. 658 (1978).
Because municipalities are not entitled to qualified immunity, the claims against them should be
resolved only if “the resolution of [qualified immunity] ‘necessarily and unavoidably’ decides”
the case against the municipal defendants. Vakilian, 335 F.3d at 521 (quoting Brennan v. Twp.
of Northville, 78 F.3d 1152, 1157 (6th Cir. 1996)).

       We have previously explained that, in certain unusual circumstances, a municipality
might be liable for a constitutional violation even in the absence of a liable individual. North v.
Cuyahoga Cty., 754 F. App’x 380, 390 (6th Cir. 2018) (collecting cases and explaining that,
“[i]n a subset of § 1983 cases . . . the fact that no individual defendant committed a constitutional
violation . . . might not necessarily ‘require a finding that no constitutional harm has been
inflicted upon the victim, nor that the municipality is not responsible for that constitutional
harm’” (quoting Epps v. Lauderdale Cty., Tenn., 45 F. App’x 332, 334 (6th Cir. 2002))). For
example, if no official is responsible for compliance with a constitutional mandate, liability for a
foreseeable violation of that mandate might lie not with the individuals (who bore no personal
responsibility) but with the municipality (which failed to prepare its employees for the situation).
As the Supreme Court put it, “in a narrow range of circumstances, a violation of federal rights
may be a highly predictable consequence of a failure to equip law enforcement officers with
 Nos. 18-1305/1307               Hart v. Hillsdale Cty., Mich., et al.                    Page 23


specific tools to handle recurring situations.” Bd. of the Cty. Comm’rs v. Brown, 520 U.S. 397,
409 (1997); see also Shadrick v. Hopkins County, 805 F.3d 724, 739–40 (6th Cir. 2015).

         After the 2011 amendments narrowed the category of individuals required to register
under SORA, the Municipal Defendants were on notice that the sex offender registry contained
individuals who were no longer subject to the Act. We have already held that “Michigan’s
SORA imposes punishment.” Snyder, 834 F.3d at 705. Being listed in the sex offender registry
“consigns [registrants] to years, if not a lifetime, of existence on the margins.” Id. Even if the
municipalities incorrectly assumed that errors would be caught before any wrongful arrests,
prompt action was required to avoid inevitable wrongful listing—wrongful listing that itself
implicates constitutional concerns, as explained above. The question that remains is whether the
responsibility to undertake that prompt action lay with one or both of the Municipal Defendants.

         Resolution of that question must await the proceeding below.         If the district court
determines that the municipalities failed to take reasonable steps to forestall wrongful listings,
liability may exist for Municipal Defendants. If the district court determines that the wrongful
arrest was foreseeable and that the municipality failed to prepare its officers for that foreseeable
risk, municipal liability may result. See Brown, 520 U.S. at 409–10 (“The high degree of
predictability may also support an inference of causation—that the municipality’s indifference
led directly to the very consequence that was so predictable.”). Because those issues are not
necessarily and unavoidably resolved by the issues before us, they are entrusted to the district
court.

                                      III. CONCLUSION

         For the foregoing reasons, we AFFIRM the district court’s decisions regarding the false
arrest, malicious prosecution, and Monell claims, as well as the defamation claim against
Wahtola and Leva; REVERSE the decision regarding the defamation claim against Parker,
Rathbun, and Holtz; and REMAND for further proceedings consistent with this opinion.
 Nos. 18-1305/1307               Hart v. Hillsdale Cty., Mich., et al.                    Page 24


                                       _________________

                                            DISSENT
                                       _________________

       CHAD A. READLER, Circuit Judge, dissenting.              According to the complaint, the
Michigan State Police, in conjunction with a retained private data firm, made a grave mistake.
Michigan law put the State Police singularly in charge of the State’s Sex Offender Registration
database, with inferior law enforcement officials to rely upon the information stored therein. See
Mich. Comp. Laws § 28.728(1) (State Police “shall maintain a computerized law enforcement
database of registrations and notices required under” SORA); Mich. Comp. Laws § 28.727(8)
(State Police “shall promptly provide registration, notice, and verification information to
. . . local law enforcement agencies”). Unfortunately, the State Police failed to update their
database to account for a change in Michigan law that removed Anthony Hart’s registration
requirements. As a result of that oversight, Hart was erroneously listed in the database as being
subject to reporting requirements, erroneously instructed by the State Police to register with local
officials, and thus erroneously detained by local officers in Hillsdale for failing to honor his
registration commitments.     See Mich. Comp. Laws § 28.725a(1) (State Police shall notify
individuals registered under SORA of their registration duties). Similarly fooled by the State
Police’s error were the prosecutor, the state court, and even Hart’s attorney. Regrettably, Hart
served 19 months in prison before the error was spotted by prison officials.

       The gravity of this error is clear. But so too should be the conclusion that the local
Hillsdale officers (perhaps unlike the State Police) are entitled to qualified immunity. Our cases
absolve officers of liability where they rely upon information transmitted from other officers (in
this case, superior officers). And the majority opinion does not cite any clearly established law
holding, “beyond debate,” that the local officers should have second guessed their superiors in
the State Police at the time of Hart’s arrests. Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011).

       In the absence of clearly established law supporting Hart, the majority opinion instead
rewrites Hart’s complaint, articulating a factual theory nowhere to be found in the complaint.
The majority opinion manufactures a theory that the State Police database was historically poorly
maintained and thus known by local officers to be error-laden, meaning it would have been
 Nos. 18-1305/1307                Hart v. Hillsdale Cty., Mich., et al.                   Page 25


reckless for officers to rely on the database. While spread throughout the majority opinion, that
theory is nowhere to be found in Hart’s complaint (and the majority, tellingly, does not cite any
allegation to that effect). That is no oversight on Hart’s part; he took the same approach in
related state court litigation. There too, the Michigan Court of Appeals explained, Hart “does not
allege any such pattern” of the State Police choosing methods “that will cause violations of
constitutional rights.” Hart v. State, No. 338171, 2019 WL 488758, at *5 (Mich. Ct. App. Feb.
7, 2019) (quoting Connick v. Thompson, 563 U.S. 51, 62 (2011)). “Instead, plaintiff only alleges
that his, and no one else’s, constitutional rights were violated.” Id. To the extent there could be
any confusion on the point, we asked Hart’s counsel for his view. And he expressly disavowed
the majority opinion’s theory of the case at oral argument:

       THE COURT:                        You don’t allege that there was a history of errors
                                         by the Michigan State Police more broadly in
                                         making, having problems with their database, do
                                         you?
      COUNSEL FOR HART:                  No. I don’t.

Oral Arg. Hr’g at 32:00, 32:08. It is quite something to say, as does the majority opinion, that
because “there is no dispute that Hart alleges a claim for false arrest,” we can assume any facts
that might support such a claim, regardless whether a plaintiff has pleaded them, let alone
disavowed them. Rule 12(b)(6) demands far more. See Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)) (eliminating notice
pleading in favor of “plausibility” pleading).

       Rather than rewriting the complaint, I would take it at its word. And doing so requires
that we afford the local officers qualified immunity.

       1. The State Police SOR Database Was Authorized By Statute As An Authoritative
Source To Be Relied Upon By Local Officers. One might fairly expect a live dispute over
whether the State Police violated any constitutional right owed to Hart. After all, its error, in
conjunction with that of its private vendor, allegedly caused Hart to continue to register with
local officials, registrations he admits he failed to honor. To that end, Michigan law charged the
 Nos. 18-1305/1307               Hart v. Hillsdale Cty., Mich., et al.                    Page 26


State Police with the duty to operate the SOR database and notify offenders of their registration
obligations:

       Maintain the database: The State Police “shall maintain a computerized law
       enforcement database of registrations and notices” required under SORA, with
       extensive information on registrants. Mich. Comp. Laws § 28.728(1).
       Remove non-qualifying individuals from database: If the State Police
       “determines that an individual has completed his or her registration period,
       including a registration period reduced by law” under the amendatory act that
       added this subsection, “or that he or she otherwise is no longer required to
       register under this [A]ct, the [State Police] shall remove the individual's
       registration information from both the law enforcement database and the public
       internet website within 7 days after making that determination.” Mich. Comp.
       Laws § 28.728(9) (emphasis added).
       Provide information to local governments: The State Police shall provide local
       law enforcement agencies, sheriff’s departments, and other entities “registration,
       notice, and verification information . . . .” Mich. Comp. Laws § 28.727(8).
       Advise registrants: The State Police are to advise by mail all individuals
       registered under SORA who are not in a state correctional facility of their duties
       under the Act, as amended. Mich. Comp. Laws § 28.725a(1).
       Notify local authorities of a failure to register: The State Police must notify all
       registering authorities and initiate enforcement action if individuals do not report
       as required in SORA. Mich. Comp. Laws § 28.725a(9).

       Compare     these   significant,   overarching    responsibilities   with   the   ministerial
responsibilities placed upon local registering authorities like the Hillsdale officers.       Local
officers maintain subordinate, secondary duties, largely acting as conduits for passing
information to the State Police. As local registering authorities, the officers collect certain
clerical information and transmit it to the State Police to be added to the registration database,
Mich. Comp. Laws § 28.725a(5), including a registrant’s date of birth, employment and school
information, telephone number and email address, as well as the registrant’s fingerprints. Mich.
Comp. Laws § 28.727(1). When a registrant reports to a local registering authority, an officer
verifies the registrant’s residence or domicile, matches the registrant’s appearance with a
database photo, and forwards the information to the State Police to update their database. Mich.
Comp. Laws § 28.725a(5). The local officers also accept the registrant’s registration fee and
written documentation of employment, volunteer, or student status, as well as updates from the
 Nos. 18-1305/1307                Hart v. Hillsdale Cty., Mich., et al.                    Page 27


registrant as to changes in residence, email addresses, or vehicle purchases, among other things.
Mich. Comp. Laws §§ 28.724a(5), 28.725.

       2. Hart’s Complaint Alleges That Local Police Were Expected To Rely Upon The State
Police Database. With the Michigan Legislature having placed the primary registration and
notification duties, as well as the sole duty for removing registrants from the database, upon the
State Police, one would naturally expect registrants and local officials alike to rely upon such an
authoritative source. That is exactly what happened here, as the complaint reflects. According
to Hart, the State Police had a duty to maintain the SOR “so that it was reasonably accurate and
reliable and likely not to result in the arrest and/or criminal prosecution of persons who were not
properly and/or appropriately listed.” Second Am. Compl. ¶¶ 21, 40 (“By statute, the Michigan
Legislature delegated the duty to accurately maintain the Michigan SOR, to the [State Police].”).
Hart further alleges that any failure by the State Police to remove persons from the database was
“likely to result in arrest, conviction and incarceration for non-existent crimes—i.e, without
probable cause.” Second Am. Compl. ¶ 31. Hart similarly alleges that Watch Systems LLC, a
company hired by the State Police to help maintain the registry, “was on actual notice that
officers relying on the registry software . . . would ‘engage in arrests and initiate prosecutions
that lacked probable cause, in reliance on the information obtained through [the database].’”
Second Am. Compl. ¶ 95(a), (b).

       By these allegations, Hart acknowledges that local officers, working in a subordinate law
enforcement agency, rely upon the State Police and its agents to maintain the database
accurately, and that those local officers will make an arrest based upon registration information
in the database. Hart further acknowledges that it was the duty of the State Police, not the local
officers, to inform Hart of his duties to register. Hart followed the State Police’s instruction each
time he registered.

       3. The Local Officers Are Entitled To Qualified Immunity On All Claims. Qualified
immunity is not just a right against trial; it is a right against the overall burdens of litigation
where the violation of a clearly established right has not been alleged. For that reason, qualified
immunity should be granted “at the earliest possible stage in litigation.” Pearson v. Callahan,
555 U.S. 223, 232 (2009) (quoting Hunter v. Bryant, 502 U.S. 224, 227 (1991)). Any other
 Nos. 18-1305/1307                Hart v. Hillsdale Cty., Mich., et al.                  Page 28


approach undermines the driving force behind immunity: to avoid subjecting public servants to
unnecessary litigation, including unwarranted discovery. Everson v. Leis, 556 F.3d 484, 491 (6th
Cir. 2009). We thus dismiss a claim brought pursuant to 42 U.S.C. § 1983 where a legal
question underlying the claim can be resolved on the pleadings. See, e.g., Jackson v. Schultz,
429 F.3d 586, 590 (6th Cir. 2005) (resolving whether a gunshot victim was in custody while
being treated in an ambulance); Hughlett v. Romer-Sensky, 497 F.3d 557, 563 (6th Cir. 2006)
(resolving whether a statute created a private cause of action for untimely distribution of state
benefits).     The legal question posed here—whether officers act recklessly by failing
independently to verify information in an authoritative police database—may also be resolved on
the pleadings. Accepting as true Hart’s factual allegations, the local officers acted reasonably in
relying on the state database, and the lack of clearly established law to the contrary supports
granting qualified immunity on Hart’s claims. Taking Hart’s claims in turn, each is legally
flawed.

          False Arrest And Malicious Prosecution. To establish a false arrest, Hart must allege
facts that make it plausible the arrest lacked probable cause, in violation of the Fourth
Amendment. See Wesley v. Campbell, 779 F.3d 421, 434–35 (6th Cir. 2015). A malicious
prosecution claim, by comparison, looks not to the time of the arrest but to the time legal
proceedings were initiated. See Wallace v. Kato, 549 U.S. 384, 390 (2007). For Hart’s claims to
proceed, then, he must plausibly allege that the local officers knowingly, deliberately, or
recklessly made false statements to secure warrants against him (or to influence the decision to
prosecute him), and that the officers’ statements were material or necessary to a finding of
probable cause (or to the decision to prosecute). Mills v. Barnard, 869 F.3d 473, 480 (6th Cir.
2017).

          1. As an initial matter, there was likely probable cause to arrest Hart. Probable cause
exists where officers rely upon authoritative sources that turn out to be mistaken, whether the
mistake is one of fact or law. See Heien v. North Carolina, 574 U.S. 54, 57, 62 (2014) (holding
that both reasonable mistakes of fact and law can give rise to reasonable suspicion and, by
implication, probable cause). In a similar case, we held that probable cause existed for an arrest
for which no law had been violated. Sinclair v. Lauderdale County, 652 F. App’x 429, 438 (6th
 Nos. 18-1305/1307                Hart v. Hillsdale Cty., Mich., et al.                    Page 29


Cir. 2016). In Sinclair, a prisoner agreed to a consent order that set conditions on “furloughs” he
could receive while undergoing court-ordered rehabilitation. Id. at 431. Upon any furlough, the
prisoner agreed that his mother would transport him back to the rehabilitation facility; if he failed
to return, he would be charged with “escape” or “failure to appear.” Id. (cleaned up). During an
ensuing furlough, the son returned to the facility without his mother. Believing the facility had
notified the sheriff, the son fled and “went into hiding.” Id. The sheriff in turn arrested the
mother, erroneously believing she had helped her son escape. Id. at 432–33. The mother spent
37 days in jail before the charges were dropped. Id. at 433.

       Invoking § 1983, the mother (now a plaintiff) argued that the Tennessee escape statute
did not apply to her son because probation violations were expressly excluded from the statute,
meaning there was no probable cause to arrest her.           Id.   But probable cause existed, we
concluded, because “even if [the plaintiff’s son] was on probation, [the sheriff’s] mistake of law
was not so unreasonable as to preclude probable cause for charging [the plaintiff] with escape.”
Id. at 435 (citing Heien, 574 U.S. at 66).        Equally true, the “mistaken application of the
unambiguous ‘escape’ statute” could also be classified as a “mistake of fact regarding [plaintiff’s
son’s] probation status.” Id. Conclusive in Sinclair was the other “probative evidence carrying
the full weight of legal authority” the officers relied upon, including the consent order that
warned of “escape” and “failure to appear” charges if the plaintiff’s son absconded. Id. (cleaned
up).

       Hart’s arrest similarly was mistaken, both in law and fact, given the confusion over his
registration requirement. And as Sinclair demonstrates, it was not clearly established—even as
of 2016—that a mistake about a person’s status made in reliance upon apparently authoritative
sources defeats probable cause. As in Sinclair, the local officers here relied upon “probative
evidence carrying the full weight of legal authority.” Id. True, as the majority opinion notes,
Hart was not subject to a consent order. But neither was the plaintiff in Sinclair. Her son was
the subject of and the signatory to the consent order. Id. at 431. And even if she were, one does
not become subject to an inapplicable criminal statute merely by consent. All told, Hart’s
arresting officers—even more so than that in Sinclair—relied upon the entity with the singular
legal authority as to registration requirements. If there is no duty to question an order that
 Nos. 18-1305/1307               Hart v. Hillsdale Cty., Mich., et al.                   Page 30


merely describes a hypothetical future charge for a different party, why would officers be
required to question the singular authority over Hart’s registration requirements?

       In the exclusionary rule context, the Supreme Court has likewise indicated that probable
cause may exist where an officer makes an arrest based upon another police agency’s
“bookkeeping error” in a database. Herring v. United States, 555 U.S. 135, 137–39 (2009). The
officer in Herring, upon being told by his local dispatcher of an active warrant in a neighboring
jurisdiction for the plaintiff’s arrest, arrested the plaintiff. Id. at 137–38. Yet the warrant had
been recalled months before; its continued inclusion in the neighboring police database was in
error. Id.

       Herring mirrors this case. Like here, the arresting officer in Herring could have waited
for further inquiries before making the arrest, rather than fully relying upon another police
agency. Nonetheless, “[w]hen a probable-cause determination [i]s based on reasonable but
mistaken assumptions, the person subjected to a search or seizure has not necessarily been the
victim of a constitutional violation. The very phrase ‘probable cause’ confirms that the Fourth
Amendment does not demand all possible precision.” Id. at 139. The Supreme Court further
noted that, “whether the error can be traced to a mistake by a state actor or some other source
may bear on the analysis.” Id. In Herring, the Supreme Court affirmed the denial of the
defendant’s motion to suppress evidence because the arrest not did result from reckless or even
grossly negligent conduct, nor was the conduct “recurring or systemic negligence.” Id. at 144.
The same is true here.

       The majority opinion finds an absence of probable cause because Hart was “effectively
homeless,” meaning he had no home to register. Maj. Op. at 12. Of course, the phrase
“effectively homeless” is not one used in Michigan law. One is either homeless or not. Nor, in
any event, does Michigan law exempt homeless persons from SORA reporting requirements. All
Michigan sex offenders with registration requirements, including those in the homeless
community, are required accurately to report either their residence or domicile.        People v.
Dowdy, 802 N.W.2d 239, 251 (Mich. 2011). A domicile is the “place” where one is staying,
with an intent to return, something that everyone, the homeless included, have as a matter of
Michigan law. Id. at 246–47. And a residence could include a vacant house, a park, or any other
 Nos. 18-1305/1307                   Hart v. Hillsdale Cty., Mich., et al.                Page 31


place at which one “habitually sleeps, keeps his or her personal effects, and has a regular place of
lodging.” Id. at 245 (quoting Mich. Comp. Laws § 28.722(g)). For Hart, that would have been
the tree house he alleged to have stayed in for some time, located in the backyard of an address
near the one Hart erroneously reported.

       To be sure, the State Police, as part of their broad SORA compliance duties, do have
authority to exempt certain homeless persons from reporting a specific domicile or residence.
But to have qualified for that exception, Hart would have needed to appear at the local
registering authority to register “123 Homeless” as his address. Id. at 247–48. Hart did not do
so. Rather, he recorded his address as 79 Budlong. And, he adds, his actual address was 76
Budlong, thereby giving local officers a reasonable basis to believe Hart failed to honor his
reporting requirements.

       2. Even in the absence of probable cause, the officers’ conduct does not meet the high
bar of recklessness. Recklessness is more than gross negligence; it is the conscious disregard of
a known risk. See Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 69 (2007) (explaining that
recklessness is “a known or obvious risk that [is] so great as to make it highly probable that harm
[will] follow” (quoting W. Page Keeton et al., Prosser and Keeton on the Law of Torts § 34 (5th
ed. 1984) (emphasis added)). Hart’s allegations do not even approach this level of culpability. It
was not unreasonable for the local officers to rely on the authoritative State Police registry,
especially where Hart himself did not dispute his registration duty and continuously registered at
the direction of the State Police.

       So the majority opinion manufactures an obligation to verify the work of the State Police.
It reads SORA to “contemplate[] an independent obligation on the part of enforcing officers to
check for satisfaction of SORA’s requirements prior to arrest.” Maj. Op. at 12. But what in state
law backs that assertion? Certainly not the language that an officer may “[s]eek a warrant for the
individual’s arrest if the legal requirements for obtaining a warrant are satisfied.” Mich. Comp.
Laws § 28.728a(1)(d) (emphasis added). That language adds little to the debate. After all, no
warrant should ever issue where the “legal requirements for obtaining [the] warrant are [not]
satisfied.” At most, this statutory language simply begs the question whether, on the facts
alleged, a reasonable officer would conclude those requirements were satisfied. No doubt he
 Nos. 18-1305/1307                Hart v. Hillsdale Cty., Mich., et al.                   Page 32


would, given the information in the database, the fact that Hart continued to register, and the fact
that Hart was residing at an unregistered address. Had the Michigan Legislature intended to
place a heightened responsibility on local officers independently to research SORA’s
requirements to verify instructions from the State Police, it would have said so expressly.
Instead, the Legislature assigned local officers with run-of-the-mill recording and reporting
obligations.

       The majority opinion’s “verify the work of one’s superiors” requirement is thus not only
ungrounded in state law, but it is also entirely impractical and at odds with direction from the
Supreme Court. Police officers must be able to “act on directions and information transmitted by
one officer to another”—they “cannot be expected to cross-examine their fellow officers about
the foundation for the transmitted information.” United States v. Hensley, 469 U.S. 221, 231
(1985) (quoting United States v. Robinson, 536 F.2d 1298, 1299 (1976)); see United States v.
Duval, 742 F.3d 246, 253 (6th Cir. 2014). Officers are thus generally shielded from liability by
qualified immunity where, for example, they rely on instructions or information coming from a
police dispatcher. Feathers v. Aey, 319 F.3d 843, 851 (6th Cir. 2003). At worst, the officers
here were negligent in not independently investigating Hart’s legal status. But the majority
opinion identifies no state or federal rule that required them to do so.

       3. Nor, at all events, did the officers violate any purportedly clearly established
constitutional right.   Hart must fairly allege a constitutional right defined by then-existing
precedent that is “clear enough that every reasonable official would interpret it to establish the
particular rule the plaintiff seeks to apply,” District of Columbia v. Wesby, 138 S. Ct. 577, 590
(2018) (citing Reichle v. Howards, 566 U.S 658, 666 (2012)), thus putting the question “beyond
debate.” Ashcroft, 563 U.S. at 741 (citations omitted).

       The majority opinion’s first salvo is to say this case is not suitable for resolution at the
motion to dismiss stage. To be sure, at this stage we must assume Hart’s allegations as true. But
even then, Hart is not absolved of his duty to plead facts that, when assumed as true, would be
sufficient to state a claim for which relief may be granted. True, Wesby was decided past the
Rule 12(b) stage (and in the officers’ favor, it should be noted, on the issue of qualified
 Nos. 18-1305/1307                Hart v. Hillsdale Cty., Mich., et al.                   Page 33


immunity). Wesby, 138 S. Ct. at 590–91. But that does not mean cases can never be resolved
then, especially one (like Hart’s) that turns on a straight-forward legal question.

       Perhaps, as the majority opinion next contends, “there does not have to be a case directly
on point” to overcome qualified immunity. If so, Hart typically must still identify a “body of
relevant case law” squarely aligned with his Fourth Amendment-inspired legal theory. Wesby,
138 S. Ct. at 590. The majority opinion says that body of law is exemplified by Bunkley v. City
of Detroit, 902 F.3d 552 (6th Cir. 2018).         But Bunkley turned on instances of repeated,
intentional misconduct, something the majority opinion acknowledges Hart has not sufficiently
alleged.

       Bunkley is nothing like today’s case. There, a shooting victim told detectives she had
been attacked by two black men in their 20s, wearing black clothing. Id. at 556. One, she
explained, was a dark-skinned male who likely was injured when she returned fire. Id. The
other, she said, had a medium build and light skin. Id. That same evening, the detectives also
visited a local hospital to investigate the shooting of Charles Knox, a 47-year-old, light-skinned
black male who had been shot in both legs. Id. When Knox’s 22-year-old son, Derrick Bunkley,
heard of his father’s shooting, he rushed to the hospital, dressed in black. Id. at 556. The
detectives happened to encounter Bunkley at the hospital, at which point they arrested him on the
suspicion that he and his father were the perpetrators of the assault on the female shooting
victim. That suspicion, however, was based on nothing more than the fact that Bunkley was a
black man, in black clothes, with a wounded father. The detectives did not bother to inspect the
crime scene where Knox had been shot, did not take a statement from Knox, and did not talk to
Knox’s doctors, who could have confirmed that Knox had been shot in each leg (the female
victim had reported possibly hitting the assailant with “a [single] gunshot”). Id. at 556–58.

       The detectives’ policework was abhorrent. They arrested Bunkley despite him telling the
officers that, through social media and other forensic evidence, he could prove he was home at
the time of the shooting. And they did so despite the fact that Knox was nearly 50 and light-
skinned, not a dark-skinned twentysomething, the description given by the shooting victim. Id.
at 556–57. What is more, after the arrests, the lead detective made a series of statements to the
prosecutor she knew to be false, testified falsely, and then personally assisted the prosecutor at
 Nos. 18-1305/1307                Hart v. Hillsdale Cty., Mich., et al.                     Page 34


trial. Id. at 557. Bunkley was convicted of assault with intent to commit murder and spent
nearly two years in prison before his obvious innocence was confirmed by forensic testing. Id.
In a subsequent civil rights action, the detectives claimed to be “simply following orders” from a
sergeant who, they said, authorized the arrest. Id. at 561–62. But the sergeant did so only after
the detectives requested that authorization. Id. at 556. And the detectives surely knew better at
the time. They had conducted the investigation and ignored both Bunkley’s alibi as well as
obvious, patent contradictions between Knox’s appearance and the description of the shooter
given by the female victim. Id. at 556, 561–62.

       All of that is a far cry from what happened to Hart. The officers in Bunkley failed to take
notice of obvious physical evidence that could have easily confirmed Knox was not a suspect;
Hart alleges no such patent contradiction. Bunkley protested his innocence and offered proof of
an alibi; Hart admitted guilt and thought he had violated SORA. Bunkley’s (and Knox’s)
innocence was readily apparent. Yet Hart’s innocence could only be determined by looking
specifically to the SOR entries (one of a host of items possessed by the officers), pulling up
required information, calculating Hart’s age at the time of his more-than-a-decade-old
conviction, cross referencing that information against Michigan law, and then independently
determining that Hart was not required to register—even though Hart and the State Police said
that he was. Bunkley may stand for the proposition that officers cannot blatantly ignore facts and
fail to undertake any investigation, only to later point fingers at an unsuspecting commanding
officer. But that hardly equates to an instruction that every officer, from that point forward, must
double check information in a State Police database.

       It makes no difference that the officers relied upon the State Police’s database rather than,
as the majority opinion frames the matter, having been told directly by those superior officers
“that Hart was subject to SORA and had violated its registration requirements.” Maj. Op. at 11.
Communications through the database are authoritative—state law requires the database be made
available to local officers to do their work. And Hart, of course, did not dispute the database
information either. Rather, in accordance with the commands of the State Police, Hart submitted
his registration information to the local registration officers, information those officers had at the
time of Hart’s first arrest. While the State Police apparently erred in how it maintained Hart’s
 Nos. 18-1305/1307                 Hart v. Hillsdale Cty., Mich., et al.                   Page 35


information, and thus erred in requiring Hart to register, it is far from reckless for local officers
to accept that process as valid.

       Nor, for many of these same reasons, does the complaint accord with the majority
opinion’s suggestion that the local officers may not have been “relying on [the State Police’s]
affirmative representations.” Maj. Op. at 11. Here again, the majority opinion rewrites the
complaint. Hart is the master of his complaint. Roddy v. Grand Trunk W. R.R., Inc., 395 F.3d
318, 322 (6th Cir. 2005). In it, he makes clear it was the errors in the database operated by the
State Police and its agent Watch Systems that “caus[ed Hart’s] subsequent constitutional
deprivations.” Second Am. Compl. ¶ 46. Absent those errors, Hart would not have been
arrested. The State Police and its agent, Hart explains, failed “to properly act,” meaning that
“Hart was never properly flagged or removed from the SOR, resulting in Hart’s multiple
wrongful arrests, prosecutions, convictions, and extended incarceration for failure to register,
when in fact, he was not legally required to register.” Second Am. Compl. ¶ 106.                This
combination of errors resulted in local officers improperly detaining Hart. In Hart’s words, “[a]s
a proximate result of” the State Police’s errors, “Hart was subjected to false arrests and malicious
prosecution, on more than one occasion, in violation of his constitutional rights.” Second Am.
Compl. ¶ 45. As to whether the State Police’s representations caused his arrest, I would take
Hart’s word on the matter rather than that of the majority opinion.

       As Hart’s counsel acknowledged at oral argument, the local officers’ reliance on the State
Police database was “reasonable.” Oral Arg. Hr’g at 32:56. So even if, as counsel also argued,
the officers could have (and thus should have) conducted an independent review of the database
information, failing to do so plainly was not recklessness.

       Due Process Defamation. Nor do I see a basis for a “stigma-plus” defamation claim
against the officers. A stigma-plus claim requires more than mere defamation—there must be
the deprivation of some additional substantive right provided for in state or federal law—the
“plus” factor. See Paul v. Davis, 424 U.S. 693, 701 (1976). Hart’s theory is that publication of
his name on the sex offender registry constitutes defamation, and that the deprivation of his
liberty and malicious prosecution establish the stigma and the “plus.” Appellee Br. at 36–38.
We analyze such claims under procedural due process. See Does v. Munoz, 507 F.3d 961, 966
 Nos. 18-1305/1307               Hart v. Hillsdale Cty., Mich., et al.                   Page 36


n.1 (6th Cir. 2007) (citing Doe v. Mich. Dep’t of State Police, 490 F.3d 491, 502 (6th Cir. 2007)
(“Our review of the caselaw has failed to identify any case that applies the stigma-plus test to a
substantive due process claim.”)).

       Hart has not alleged a procedural defect. Because a stigma-plus claim arises as a matter
of procedural due process, “the availability of adequate process defeats” the claim. Segal v. City
of New York, 459 F.3d 207, 213 (2d Cir. 2006). Equally true, where a plaintiff has process
available yet fails to pursue that right, he cannot allege a due process violation. See Quinn v.
Shirey, 293 F.3d 315, 321–22 (6th Cir. 2002). These bedrock requirements doom Hart’s claim.
First of all, process was made available to him. Hart went through the full judicial process
before each of his convictions; he pleaded nolo contendere in the first proceeding and guilty in
the second for failing to properly register.     Hart was also the subject of post-conviction
proceedings during which his convictions were vacated. Second of all, Hart had another legal
avenue available to him—he could have (but did not) challenged his continued designation as a
registered sex offender. Michigan law afforded a hearing to anyone who, like Hart, was no
longer required to register after the 2011 SORA amendments. Mich. Comp. Laws § 28.723a.

       The majority opinion excuses these cavernous holes in Hart’s defamation theory by
crediting Hart’s assertion in his appellate brief that he was “never afforded the opportunity to
challenge his continued designation as a registered sex offender after . . . the 2011
amendments . . . became effective.” Appellee Br. at 39 n.17. But Hart did not make that
assertion in the district court, which alone dooms the claim. Nor, once again, does the majority
opinion’s reasoning align with the complaint. Hart could not have been denied an opportunity to
challenge his registration requirement when, as he alleges in his complaint, he was unaware he
had no duty to register in the first place. According to Hart, it was the Department of Corrections
who discovered the error once Hart was imprisoned. And once the error was discovered, Hart
was promptly afforded further process—a circuit court judge vacated his convictions.

       It may be, as the majority opinion observes, that discovery would reveal more about what
process Hart was afforded. But Hart does not need discovery to know what opportunities were
afforded to him. Among other things, he remembers the nature of each plea and the charges.
 Nos. 18-1305/1307                Hart v. Hillsdale Cty., Mich., et al.                    Page 37


Yet he has not alleged any procedural defects. In the absence of factual aversions that can
survive a motion to dismiss, Hart’s complaint fails to state a constitutional violation.

       For these reasons, I would grant Defendants qualified immunity on all claims.